Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 2/9/2022, in which Claim(s) 1-4, 6, 10-14, 16, 19-22, 24 and 27-28 are presented for examination.
Claim(s) 5, 7-9, 15, 17-18, 23, 25-26, are cancelled.
Claim(s) 28 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.

Claim Rejections - 35 U.S.C. § 112:
Applicants’ arguments with respect to 112 2nd paragraph with rejection of claim(s) 1-4, 6-7, 10-14, 16, 19-20 have been fully considered and are persuasive.  The rejection have been withdrawn in view of the amendment to claim.

Allowable Subject Matter
Claims 1-4, 6, 10-14, 16, 19-22, 24 and 27-28 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In regards to claim(s) 1, 11 and 28, the prior art of record (Shimotono (Pub. No.: US 2011/0321145 A1; hereinafter Primary Reference) in view Roskind (Pub. No.: US 2007/01699181 A1; Secondary Reference)) does not disclose:
 “obtain a time offset Ɵ between the electronic device and the time server based upon a function Ɵ, wherein a fourth timestamp T4 indicates a time when the electronic device receives the response packet; and
perform time synchronization based on the time offset Ɵ between the electronic device and the time server…” in combination with other limitations recited as specified in the independent claim(s). Rather, the primary reference discloses a network authentication method is disclosed. A transmission-side client and a reception-side client have the same password. The transmission-side client transmits multiple authentication packets to the reception-side client at a slot interval according to an authentication code generated based on the password. The reception-side client measures a slot interval corresponding to the arrival timings of the respective authentication packets and then generates an authentication code based on the same password. The reception-side client compares the measured slot interval with the generated authentication code. When the two comparison targets are identical, the reception-side client concludes that the authentication is successful and transmits packets that have not been transmitted until such moment to a layer higher than an Internet layer. Similarly, the secondary reference discloses secure distributed single-login authentication system comprises a client and a server. The client collects a user name and password from a user and tests that user name and password at a variety of potential authentication servers to check where the login is valid. It combines the password with a time varying salt and a service specific seed in a message digesting hash and generates a first hash value. The client sends the hash value along with the user name and the time varying salt to a currently selected server. The server extracts the user name and looks up an entry under the user name from the selected server's database. If an entry is found, it retrieves the password and performs the same hash function on the combination of the user name, the service specific seed, and the retrieved password to generate a second hash value. Then, it compares two hash values. If these two values match, the user is authenticated. In this way, the system never sufficiently reveals the password to authentication agents that might abuse the information. Accordingly, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/DAO Q HO/Primary Examiner, Art Unit 2432